Case 4:19-cv-00068-.]AS Document lO-l Filed 03/28/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF ARIZONA

ROBERT J. WlLSON g
)
PlaintiH`, )

§ CV CV19-OO68 TUC JAS

vs.
ORDER
GOVERNING BOARD OF MAR|COPAS
)
Defendant. g
l
IT IS ORDERED,

 

 

 

GRANTING the Motion to Allow Electronic Filing by a Party Appearing Without an

 

Attorney in this case only. The party is required to comply with all rules outlined in the
District of Arizona's Case Management/Electronic Case Filing Administrative Policies
and Procedures Manual, have access to the required equipment and software, have a
personal electronic mailbox of mHicient capacity to send and receive electronic notice of
case related transmissions, be able to electronically transmit documents to the court in
.pdf, complete the attached form to register as a user with the Clerk‘s Oflice within live (5)
days of the date of this Order, register as a subscriber to PACER (Public Access to
Electrom`c Records) within live (5) days of the date of this Order and comply with the
privacy policy of the Judicial Conference of the United States and the E-Government Act
of 2002.

 

 

 

 

 

Case 4:19-cv-00068-.]AS Document lO-l Filed 03/28/19 Page 2 of 2

Any misuse of the ECF system will result in immediate discontinuation of this privilege

and disabling of the password assigned to the party.

DENYING the Motion to Allow Electronic Filing by a Party Appearing Without an
Attorney.

DATED this day of . 200

 

United States District/Magistrate Judge

 

